 

SUBSIDIARY GUARANTY

 

1.          Identification.

 

This Guaranty (the “Guaranty”), dated as of July 14, 2014, is entered into by
Millennium Biotechnologies, Inc., a Delaware corporation (the “Guarantor”), for
the benefit of 31 Group LLC (the “Lender”).

 

2.          Recitals.

 

2.1           The Guarantor is a direct or indirect subsidiary of Inergetic,
Inc., a Delaware corporation (“Parent”). The Lender has made and/or is making
loans to Parent (the “Loans”). Guarantor will obtain substantial benefit from
the proceeds of the Loans.

 

2.2           The Loans are and will be evidenced by certain secured
subordinated convertible promissory notes (collectively, “Note” or “Notes”)
issued by Parent on, about or after the date of this Guaranty pursuant to a
securities purchase agreement dated at or about the date hereof (“Purchase
Agreement”). The Notes were and or will be executed by Parent as “Borrower” for
the benefit of the Lender as the “Holder” thereof.

 

2.3           In consideration of the Loans made and to be made by Lender to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Parent to Lender arising
under the Notes (collectively, the “Obligations”), Guarantor, for good and
valuable consideration, receipt of which is acknowledged, has agreed to enter
into this Guaranty.

 

2.4           The Lender and Parent have also entered into that certain Security
Agreement dated at or about the date of this Agreement (“Security Agreement”).

 

3.          Guaranty.

 

3.1           Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally with any other guarantor of the Obligations,
the punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Parent, whether or not constituting an allowed
claim in such proceeding), fees, commissions, expense reimbursements, liquidated
damages, indemnifications or otherwise arising under the Notes, Security
Agreement or any other Transaction Document (as defined in the Purchase
Agreement) (such obligations, to the extent not paid by Parent being the
“Guaranteed Obligations” and included in the definition of Obligations), and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by the Lender in enforcing any
rights under the guaranty set forth herein. Without limiting the generality of
the foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Parent to the Lender,
but for the fact that they are unenforceable or not allowable due to the
existence of an insolvency, bankruptcy or reorganization involving Parent.

 

3.2           Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto. The obligations of Guarantor under this Guaranty is independent
of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against Guarantor to enforce such obligations, irrespective of
whether any action is brought against Parent or any other guarantor or whether
Parent or any other guarantor is joined in any such action or actions. The
liability of Guarantor under this Guaranty constitutes a primary obligation, and
not a contract of surety, and to the extent permitted by law, shall be
irrevocable, absolute and unconditional irrespective of, and Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

 

 

 

(a) any lack of validity of the Notes or any agreement or instrument relating
thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Notes, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to Parent or otherwise;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of Parent; or

(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Lender
that might otherwise constitute a defense available to, or a discharge of,
Parent or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Lender or any other entity upon the
insolvency, bankruptcy or reorganization of the Parent or otherwise (and whether
as a result of any demand, settlement, litigation or otherwise), all as though
such payment had not been made.

 

3.3           Waiver. Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Lender exhaust any
right or takes any action against any Borrower or any other person or entity or
any Collateral. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits. Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

3.4       Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
indefeasible cash payment in full of the Guaranteed Obligations, (b) be binding
upon Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Lender and its successors, pledgees, transferees and
assigns. Without limiting the generality of the foregoing clause (c), the Lender
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Guaranty (including, without limitation, all or any
portion of its Notes owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Lender herein or otherwise.

 

3.5          Subrogation. Guarantor will not exercise any rights that it may now
or hereafter acquire against the Lender or other guarantor (if any) that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Lender or other guarantor (if any), directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been indefeasibly paid in full.

 

 

 

 

3.6     Maximum Obligations. Notwithstanding any provision herein contained to
the contrary, Guarantor’s liability with respect to the Obligations shall be
limited to an amount not to exceed, as of any date of determination, the amount
that could be claimed by Lender from Guarantor without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

4.          Miscellaneous.

 

4.1           Expenses. Guarantor shall pay to the Lender, on demand, the amount
of any and all reasonable expenses, including, without limitation, reasonable
attorneys’ fees, reasonable legal expenses and reasonable brokers’ fees, which
the Lender may incur in connection with exercise or enforcement of any the
rights, remedies or powers of the Lender hereunder or with respect to any or all
of the Obligations.

 

4.2           Waivers, Amendment and Remedies. No course of dealing by the
Lender and no failure by the Lender to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lender. No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Guarantor and
the Lender. The rights, remedies and powers of the Lender, not only hereunder,
but also under any instruments and agreements evidencing or securing the
Obligations and under applicable law are cumulative, and may be exercised by the
Lender from time to time in such order as the Lender may elect.

 

4.3           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be provided pursuant
to the notice provisions of the Purchase Agreement.

 

4.4           Term; Binding Effect. This Guaranty shall (a) remain in full force
and effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lender and its respective
successors and assigns. All the rights and benefits granted by Guarantor to the
Lender hereunder and other agreements and documents delivered in connection
therewith are deemed granted to the Lender. Upon the payment in full of the
Guaranteed Obligations, (i) this Guaranty shall terminate and (ii) the Lender
will, upon Guarantor’s request and at Guarantor’s expense, execute and deliver
to Guarantor such documents as Guarantor shall reasonably request to evidence
such termination, all without any representation, warranty or recourse
whatsoever.

 

4.5           Captions. The captions of Paragraphs, Articles and Sections in
this Guaranty have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.

 

 

 

 

4.6           Governing Law; Venue; Severability. This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law. Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lender and Guarantor are
parties or which Guarantor delivered to Lender, which may be convenient or
necessary to determine Lender’s rights hereunder or Guarantor’s obligations to
Lender are deemed a part of this Guaranty, whether or not such other document or
agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints Parent its true and lawful agent for service
of process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Guarantor with the same force and validity as
if served upon Guarantor.

 

4.7           Satisfaction of Obligations. For all purposes of this Guaranty,
the payment in full of the Obligations shall be conclusively deemed to have
occurred when the Obligations have been indefeasibly paid pursuant to the terms
of the Notes and the Purchase Agreement.

 

4.8           Counterparts/Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty, as
of the date first written above.

 

“GUARANTOR”

 

MILLENNIUM BIOTECHNOLOGIES, INC.

 

By: s/     Name:     Title:  

 



 

 